On June 20, 1934, LaSalle Life Insurance Company issued a policy upon the life of Rastus L. Morris, for $1,250, payable to Frank J. Morris, the assured's son. It was provided in the policy that it would be void if the assured was not in good health at the time of its delivery, and that the company would be liable for only half the amount of the policy if the assured died of tuberculosis within two years of the date of the policy. The assured died, within that period, of tuberculosis. The beneficiary recovered of Union Life Insurance Company, successor to the LaSalle Life Insurance Company, for $625, one-half of the amount of the policy, as provided. The company has appealed.
Appellant sought to defeat liability altogether upon the contentions that (1) the assured was not in good health at the time of the delivery of the policy, and that (2) the assured, through his agent, the beneficiary, falsely represented that he was in good health at the time the policy was applied for.
The burden was, of course, upon appellant to establish both defenses by a preponderance of the evidence, and therefore unless the evidence was such as that reasonable minds could not differ upon the issues, and no reasonable mind could concur in the conclusions reached by the jury thereon, this court must give effect to those conclusions. We are not prepared to say that appellant met that burden, or that the evidence required different findings than those made by the jury.
The judgment is affirmed.